DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments in the pre-appeal brief request dated 12/06/2021 have been fully considered. The finality of the rejection of the last Office action dated 10/20/2021 is withdrawn. And the following Non-Final rejection is made herein. Further, response to the arguments in the pre-appeal brief request dated 12/06/2021 is given as follows:
Applicant argues “contrary to the assertions in the Office Action, Kamerbeek does not provide any disclosure or suggestion of a capsule that has an aluminum body and an aluminum cover as recited in independent claims 1 and 54”.
This argument is moot because the current rejection introduces a teaching reference to disclose the limitation in argument.
Applicant also argues “Abegglen clearly states (see par. [0046] that the protrusions 7 and the channels 9 therebetween “form an embossing” on the flange of the lid 5, and additionally points out that the protrusions may be “formed by a series of knurls or ridges provided along the circumference of the flange” of the lid 5. In addition, Abegglen explains (see par. [0056]) that “[t]he flange portion 8 of the lid is embossed so as to provide protrusions 7 and channels 9 on its upper surface and an opposite pattern of channels 46 and protrusions on the lower surface (FIG. 10).” In other words, contrary to the assertion in the Office Action, Abegglen very clearly explains that the protrusions 7 are formed directly in the outer surface of the lid 5, and provides no disclosure or suggestion that the protrusions 7 are a separate elastic piece that is attached to the outer surface of the capsule cover. To put it another way, Abegglen fails to remedy the deficiency of Kamerbeek with respect to an elastic support structure, which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, and which is formed by a separate piece attached to the outer cover surface of the cover and being made of rubber-elastic material as recited in independent claims 1 and 54”
The applicant appears to suggest that because Abegglen teaches that the flange portion 8 of the lid is embossed so as to provide protrusions 7 and channels 9, the support structures of Abegglen are neither separate nor elastic as recited in the independent claims 1 and 54. 
The examiner respectfully disagrees for the following reason: (A). Abegglen also teaches “the upper portion of flange 8 is connected to a portion of flange 12 which belongs to the body. The connection between the two portions of flange 8, 12 may be obtained by an adhesive and processes, for example, by heat welding or ultrasonic sealing”, paragraphs (0047). This clearly implies that the flange portion 8 of the lid is a connected portion. Thus, a separate portion. (B). The Final rejection did not rely on the Abegglen to teach the protrusions are separate rather it was relied up on to teach protrusion 7 (support structures) on flange portion of the lid (see FIG. 2 of Abegglen).
Talon very clearly states that the ring 33, which is a separate piece including the deformable members (flexible arches) 34, is positioned such that the flexible/deformable arches 34 are positioned below the inner- (i.e., bottom)-facing surface of the top membrane 24, and have their tips contact the inner surface of the top membrane 24 from below, and lift up the inner surface of the top membrane 24, and have no contact or attachment to the outer surface of the top membrane 24. In view of the foregoing, Talon fails to remedy the deficiencies of Kamerbeek and Abegglen with respect to a capsule elastic support structure as recited in independent claims 1 and 54.
Here, the applicant appears to be suggesting that because Talon’s separate piece rings 33 including flexible arches 34 are not positioned on the top surface, Talon failed to remedy the deficiencies. However, As indicated in the rejection, the Talon reference is not relied up on to teach the positioning or placement of the protrusions /support structures, rather to teach the protrusions/tongues made out of elastically deformable material and are separate pieces from the capsule.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 53 – 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamberbeek et al. (US 2012/0225168 A1), herein after called Kamberbeek, in view of Abegglen et al. (US 2013/0259982 A1), herein after called Abegglen, in further view of Talon (US 2016/0353918 A1), herein after Talon, and Villain et al. (US 2015/0158609 A1), herein after Villain.
Regarding claim 1, Kamerbeek discloses capsule containing a substance for the preparation of a potable beverage by extracting and/or dissolving the substance by supplying a fluid under pressure into the capsule (capsule 2 containing extractable beverage product under a fluid pressure supplied by a fluid dispensing device 10, (0041,-0043)), wherein the capsule comprises capsule body (a cup 12, (FIG. 1, 0041, 0043)) having a central capsule body axis, and wherein a circumferential capsule direction of the capsule is extending around said central capsule body axis (the capsule is extending symmetric about a central axis, (0086)), saidcapsule body being provided with a bottom (a bottom 18, (0041, FIG.1), a side wall (circumferential wall 16, (0041)) and an outwardly extending flange (a flange 20 extending outwardly (0047)), the capsule further comprising an aluminum cover (aluminum lid 14, (0041, 0043)) attached to the outwardly extending flange (FIG.7), the cover hermetically closing the capsule (the lid 14 hermetically closes the capsule 2, (0041)), wherein the side wall, the bottom and the cover are enclosing an inner space of the capsule (the circumferential wall 16, the bottom 18 and the lid 14 enclose an inner space 22, (0041)) and wherein the cover has an outer cover surface facing away from the inner space (lid 14 has the outer surface away from the inner space 22, FIG. 1), and wherein the capsule further comprises a sealing member at the outwardly extending flange (sealing ridges 28.i are arranged on the flange-like rim 20, (0044)) for providing a fluid sealing contact with an enclosing member (an enclosing member 6, FIG.1) of a beverage preparation device ((4), FIG. 1) when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by a closing
member of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged with the enclosing member of the beverage preparation device, (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6, a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, (0045)) wherein the enclosing member (6, FIG. 7) of the beverage preparation device (4, FIG. 7) comprises an annular element having a central annular element axis and a free contact end (enclosing member (6) comprises outer circumferential surface 46 and the leading edge 30, ( 0074)).
Kamerbeek does not explicitly disclose the capsule further comprises an elastic support structure, which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction, in such manner that, when the capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction.
However, Abegglen that teaches an improved capsule for preparation of a beverage brewing device (0001), also teaches a support structure (protrusions (7), (FIG.3) the protrusions (7) are disposed radially around the flange 6 of the capsule when the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released, (0051)) which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction (the protrusions are formed on the outermost surface, along the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange but occupying only a part of the radial width of the flange, (0046), (FIG. 2 & FIG. 3)) in such manner that, if the capsule is freely resting with its support structure on a fully straight reference surface, the  support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction (as shown in FIG. 2, the uniformly distributed small stud protrusions (7) protruding outwardly from the outermost surface of the flange 6 when the capsule freely rests on a full straight reference surface, a constant spacing is created around the circumference of the capsule between the reference surface and the flange 6, (FIG. 2)).
The advantage of protrusions 7 along the long the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange (as shown in FIG. 2 and FIG. 3) is when closing the capsule, the flange 6 of the capsule becomes pinched between part 36 and the support part 37 of the capsule holder that radial passages are maintained enabling the beverage to be released via the passageways (0051).
Therefore, it would have been obvious for someone with ordinary skill in the at the time of filling to modify the capsule disclosed by Kamerbeek to have support structures protruding from the outer surface of the lid disposed radially along the circumferential edge of the flange in order to maintain a passageway for the beverage to be released.
Kamerbeek in view of Abegglen still does not explicitly teach that the support structures (protrusions 7, Abegglen (FIG.3)) are formed by a separate piece attached to the outer cover surface of the cover and being made of rubber-elastic material.
However, Talon that teaches capsules for use in a liquid food preparation machine, (0001), also teaches that the support structure is formed by a separate piece attached to the outer cover surface of the cover and being made of rubber-elastic material (the capsule cover membrane is made out of aluminum (0065) and the protrusions/ tongues disposed on top edge 18 (flange) of the cover are made of elastically or plastically deformable material (0078) attached to the top edge of the cover, thus the protrusions/ tongues are separate pieces attached to the aluminum cover membrane. Further Figures 3, 4 and 13 A and 13B clearly show the elastically deformable structures are separate pieces from the cover of the capsule).
The advantage of making the elastic support structures formed by a separate piece attached to the outer cover surface of the cover and made of rubber-elastic material is that protrusions of rubber-elastic material have the property of being easily deformable and absorb pressure that occurs during closing and preparation of the beverage without subjecting other elements (aluminum cover) to unnecessary force (stress) or breakage of the aluminum cover.
Therefore, it would have been obvious for someone with ordinary skill in the at the time of filling to modify the capsule taught by Kamerbeek in view of Abegglen to have the elastic support structure be made from a separate rubber elastic material that absorbs pressure in order to be easily deformable and absorb pressure that occurs during closing and preparation of the beverage without subjecting other elements (aluminum cover) to unnecessary force (stress) or breakage of the aluminum cover. Further, because the cover of the Kamerbeek capsule is disclosed as made from aluminum and the elastic support structures are made of elastically or plastically deformable material they are already separate in material. Moreover, making the protrusions separate pieces attached to the capsule cover is within someone’s ordinary skill in the art as making parts separable is recognized to be of ordinary skill in the art (MPEP 2144.04. IV. C). Further, making or using rubber-elastic material for the elastic support structures (protrusions) on the beverage capsule cover that is closed/squeezed by an enclosing member and a closing plate amounts to a selection of a known material based on its suitability for its intended use, “Reading a list and selecting a known compound to meet known requirements is
no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301”, (MPEP.2144.07).
	Further, Kamerbeek in view of Abegglen in further view of Talon still do not explicitly teach that FIG.1) is an aluminum capsule body.
	However, Villain that teaches a beverage capsule and a method for packaging a beverage powder tending to evolve a gas in a beverage capsule (0002), also teaches a capsule body (103) is fabricated from a formable material such as aluminum (0047) and a capsule body (103) is formed of deep-drawn aluminum (0048). Further, capsule bodies are known to be made out of aluminum in the art of beverage capsules for lighter weight and pierceablity.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the capsule body (cup 12 of Kamerbeek) to be made out of Aluminum as selection of a known material based on its suitability for its intended use is considered an ordinary skill that does not carry patentable weight on the invention (MPEP.2144.07).
Regarding claim 2, Kamerbeek in view of Abegglen in further view of Talon and Villain  teaches capsule according to claim 1, wherein, when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by the closing member of the beverage preparation device (when the liquid interfacing member 32 and capsule holder 31 are moved relative to one another by any suitable actuation means (closed together), Abegglen (0051)), the elastic support structure along parts of the circumferential capsule direction defines beverage leakage passageways passing at least radially through the elastic support structure and extending between the outer cover surface of the cover of the capsule and the closing member of the beverage preparation device (as the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released, Abegglen (0057)).
Regarding claim 3, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 2, wherein the support structure attachment area (the radial perimeter along the circumference of the flange (8), Abegglen (FIG. 3)) has a shape which has at least one interruption relative to a closed-loop shape all around in the circumferential capsule direction (interruptions (channels 9) are embossed between adjacent protrusions all around 8, Abegglen (0056, (FIG. 2 & FIG. 3)), and wherein, as seen in projection along the central capsule body axis onto the outer cover surface of the cover, at least one first beverage leakage passageway of the beverage leakage passageways corresponds to said at least one interruption, respectively, relative to said closed- loop shape (the closed loop defined along the circumference of the flange (8) has grooves or a channels 9 (interruptions) delimited by two neighboring protrusions 7 as seen in projection along the central capsule body axis I, Abegglen (0046, FIG. 3)).
Regarding claim 4, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 2, wherein at least one second beverage leakage passageway of the beverage leakage passageways is defined by the elastic support structure (grooves or channels 9 delimited by neighboring protrusions 7 extending radially above the portion of flange 8, Abegglen (0046)) in that, when the capsule is freely resting with its elastic support structure on said fully straight reference surface, the elastic support structure has a locally reduced height, measured along the central capsule body axis, said locally reduced height being smaller than said spacing between the outwardly extending flange and said fully straight reference surface (the protrusions 7 (elastic support structure) can be of various shapes such as elliptical, labyrinth or Zig-zag-shapes, Abegglen (0046) this inherently teaches that the protrusion has local minima (locally reduced height) towards the edges of the protrusions and local maxima (flat middle plateau) on its surface and as shown in FIG.2 of Abegglen (when resting on a fully straight reference surface), the locally reduced height is smaller than the spacing between the flange6 and the fully straight reference plane measured along the central axis 1).
Regarding claim 5, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 1, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at least 0.1 mm, or at least 0.2 mm or at least 0.8 mm (the height Hr of each of the ridges 28.i is approximately 0.2 mm, Preferably the height Hp is less than 0.3 mm, Kamerbeek (0067, FIG. 3b) and the height Hr of each of the ridges 28./is less than the thickness (height) H- the flange-like rim 20, Kamerbeek (0065, FIG. 3b), which gives the spacing between the outwardly extending flange 20 and a fully reference surface to be between 0.2 mm to 0.6 mm).
Regarding claim 6, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 1, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at most 3 mm, or at most 2 mm or at most 1.2 mm (the spacing between the outwardly extending flange 20 and a fully reference surface is between 0.2 mm to 0.6 mm, Kamerbeek (0065, 0067, FIG. 3b)).
Regarding claim 7, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 1, wherein the sealing member (28, Kamerbeek (0044)) is integral with the outwardly extending flange (the sealing ridges 28.i, arranged on the flange 20, are integral with the cup 12, Kamerbeek (0044)) and comprises at least one projection projecting from the outwardly extending flange (the sealing ridges 28.i are concentric circumferential ridges projecting from the surface of the outwardly extending flange 20, Kamerbeek (0044, FIG. 3A)), said at least one projection comprising a projection top, and wherein the at least one projection is configured such that its projection top exerts a radial force on the free contact end of the annular element when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by the closing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6 (by compression of a top edge 36 of the ridges towards a base 38 of the ridges 28.1), a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, Kamerbeek (0045, 0064)).
Regarding claim 8, Kamerbeek in view of Abegglen teaches in further view of Talon and Villain capsule according to claim 7, wherein the sealing member comprises a further projection projecting from the outwardly extending flange and a plateau between said two projections, wherein the distance between the two projections is such that the free contact end of the annular element is enclosed between the two projections when the capsule is positioned in the enclosing member and as the enclosing member is closed by the closing member (particular ridge 28.1 and neighboring ridge 28.2 of the ridges 28.i face the leading edge 30 of the enclosing member 6 enclosing the leading edge 30 between the space of the ridges abutting annular element to sealingly engage the enclosing member 6 with the sealing ridges 28 |, Kamerbeek (0060, FIG. 3b)).
Regarding claim 9, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 8, wherein a first one of the two projections projects further from a base portion of the outwardly extending flange, to which base portion the cover is attached, than a second one of the two projections (the sealing ridge 28.2 is further from the sealing ridge 28.1, Kamerbeek (FIG. 3b)).
Regarding claim 53, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches capsule according to claim 1, wherein the sealing member and the remainder of the capsule body are made of the same plate material (the sealing ridges 28.i are made of the same material as the cup 12, Kamerbeek (0044)).
Regarding claim 54, Kamerbeek discloses system for preparing a potable beverage from a capsule using a fluid supplied under pressure into the capsule (FIG. 1), the system comprising: a beverage preparation device comprising an enclosing member for receiving the capsule (enclosing member 6 for holding the exchangeable capsule 2, (0039, FIG.1)) wherein the beverage preparation device further comprises a closing member, for closing the enclosing member of the beverage preparation device (the capsule 2 is in contact with the enclosing member 6 and the support member 8, (0040)), wherein the enclosing member of the beverage preparation device (enclosing member 6) further comprises an annular element having a central annular element axis and a free contact end (enclosing member (6) comprises outer circumferential surface 46 and the leading edge 30, ( 0074)), a capsule containing a substance for the preparation of a potable beverage by extracting and/or dissolving the substance by means of the fluid supplied under pressure into the capsule (capsule 2 containing extractable beverage product under a fluid pressure, (0041,-0043)), wherein the capsule comprises an  capsule body (cup 12, (0041, 0043)) having a central capsule body axis, and wherein a circumferential capsule direction of the capsule is extending around said central capsule body axis (the capsule is extending symmetric about a central axis, (0086), said  capsule body being provided with a bottom(a bottom 18, (0041)), a side wall (circumferential wall 16, (0041)) and an outwardly extending flange (a flange 20 extending outwardly (0041)), the capsule further comprising an aluminum cover attached to the outwardly extending flange (aluminum lid 14 attached to the outwardly extending flange 20, (0041, 0043 and FIG.1)), the cover hermetically closing the capsule (the lid 14 hermetically closes the capsule 2, (0041)), wherein the side wall, the bottom and the cover are enclosing an inner
space of the capsule (the circumferential wall 16, the bottom 18 and the lid 14 enclose an inner space 22, (0041)), and wherein the cover has an outer cover surface facing away from the inner space (lid 14 has the outer surface away from the inner space 22, FIG. 1), and wherein the capsule further comprises a sealing member at the outwardly extending flange (sealing ridges 28.i are arranged on the flange-like rim 20, (0044)) for providing a fluid sealing contact with the enclosing member (an enclosing member 6, FIG. 1) of the beverage preparation device ((4), FIG. 1) when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member (a support member (8) with lid piercer 26, FIG. 1) of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged with the enclosing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6, a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6,(0045)).
Kamerbeek does not explicitly disclose wherein the capsule further comprises an elastic support structure, which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction, in such manner that, when the capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction.
However, Abegglen that teaches an improved capsule for preparation of a beverage la brewing device (0001), also teaches support structure (protrusions (7), (FIG.3) the
protrusions (7) are disposed radially around the flange 6 of the capsule when the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released (0051)) which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction (the protrusions are formed on the outermost surface, along the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange but occupying only a part of the radial width of the flange, (0046), (FIG. 2 & FIG. 3)) in such manner that, if the capsule is freely resting with its support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction (as shown in FIG. 2, the uniformly distributed small stud protrusions (7) protruding outwardly from the outermost surface of the flange 6 when the capsule freely rests on a full straight reference surface, a constant spacing is created around the circumference of the capsule between the reference surface and the flange 6, (FIG. 2)).
The advantage of protrusions 7 along the long the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange (as shown in FIG. 2 and FIG. 3) is when closing the capsule, the flange 6 of the capsule becomes pinched between part 36 and the support part 37 of the capsule holder that radial passages are maintained enabling the beverage to be released via the passageways (0051).
Therefore, it would have been obvious for someone with ordinary skill in the at the time of filling to modify the capsule disclosed by Kamerbeek to have an elastic support structure protruding from the outer surface of the lid disposed radially along the circumferential edge of the flange in order to maintain a passageway for the beverage to be released.
Kamerbeek in view of Abegglen still does not explicitly say that the support structure is formed by a separate piece attached to the outer cover surface of the cover and being made of rubber-elastic material.
However, Talon that teaches capsules for use in a liquid food preparation machine, (0001), also teaches that the elastic support structure is formed by a separate piece attached to the outer cover surface of the cover and being made of rubber-elastic material (the capsule cover membrane is made out of aluminum (0065) and the protrusions/ tongues disposed on top edge 18 (flange) of the cover are made of elastically or plastically deformable material (0078) attached to the top edge of the cover, thus the protrusions/ tongues are separate pieces attached to the aluminum cover membrane. Further Figures 3, 4 and 13 A and 13B clearly show the elastically deformable structures are separate pieces from the cover of the capsule).
The advantage of making the support structures formed by a separate piece attached to the outer cover surface of the cover and made of rubber-elastic material is that protrusions of rubber-elastic material have the property of being easily deformable and absorb pressure that occurs during closing and preparation of the beverage without subjecting other elements (aluminum cover) to unnecessary force (stress) or breakage of the aluminum cover.
Therefore, it would have been obvious for someone with ordinary skill in the at the time of filling to modify the capsule taught by Kamerbeek in view of Abegglen to have the support structure be made from a separate rubber elastic material that absorbs pressure in order to be easily deformable and absorb pressure that occurs during closing and preparation of the beverage without subjecting other elements (aluminum cover) to unnecessary force (stress) or breakage of the aluminum cover. Further, because the cover of the Kamerbeek capsule is disclosed as made from aluminum and the elastic support structures are made of elastically or plastically deformable material they are already separate in material. Moreover, making the protrusions separate pieces attached to the capsule cover is within someone’s ordinary skill in the art as making parts separable is recognized to be of ordinary skill in the art (MPEP 2144.04. IV. C). Further, making or using rubber-elastic material for the support structures (protrusions) on the beverage capsule cover that is closed/squeezed by an enclosing member and a closing plate amounts to a selection of a known material based on its suitability for its intended use, “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301”, (MPEP.2144.07).
Further, Kamerbeek in view of Abegglen in further view of Talon still do not explicitly teach that FIG.1) is an aluminum capsule body.
	However, Villain that teaches a beverage capsule and a method for packaging a beverage powder tending to evolve a gas in a beverage capsule (0002), also teaches a capsule body (103) is fabricated from a formable material such as aluminum (0047) and a capsule body (103) is formed of deep-drawn aluminum (0048). Further, capsule bodies are known to be made out of aluminum in the art of beverage capsules for lighter weight and pierceablity.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the capsule body (cup 12 of Kamerbeek) to be made out of Aluminum as selection of a known material based on its suitability for its intended use is considered an ordinary skill that does not carry patentable weight on the invention (MPEP.2144.07).
Regarding claim 55, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 54, wherein, when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (when the liquid interfacing member 32 and capsule holder 31 are moved relative to one another by any suitable actuation means (closed together), Abegglen (0051)), the elastic support structure along parts of the circumferential capsule direction defines beverage leakage passageways passing at least radially through the elastic support structure and extending between the outer cover surface of the cover of the capsule and the closing member of the beverage preparation device (as the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released, Abegglen (0051)).
Regarding claim 56, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 55, wherein the support structure attachment area (the radial perimeter along the circumference of the flange (8), Abegglen (FIG. 3)) has a shape which has at least one interruption relative to a closed-loop shape all around in the circumferential capsule direction (interruptions (channels 9) are embossed between adjacent protrusions all around 8, Abegglen (0056, (FIG. 2 & FIG. 3)), and wherein, as seen in projection along the central capsule body axis onto the outer cover surface of the cover, at least one first beverage leakage passageway of the beverage leakage passageways corresponds to said at least one interruption, respectively, relative to said closed- loop shape (the closed loop defined along the circumference of the flange (8) has grooves or a channels 9 (interruptions) delimited by two neighboring protrusions 7 as seen in projection along the central capsule body axis I, Abegglen (0046, FIG. 3)).
Regarding claim 57, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 55, wherein at least one second beverage leakage passageway of the beverage leakage passageways is defined by the elastic support structure (grooves or channels 9 delimited by neighboring protrusions 7 extending radially above the portion of flange 8, Abegglen (0046)) in that, when the capsule is freely resting with its elastic support structure on said fully straight reference surface, the elastic support structure has a locally reduced height, measured along the central capsule body axis, said locally reduced height being smaller than said spacing between the outwardly extending flange and said fully straight reference surface (the protrusions 7 (elastic support structure) can be of various shapes such as elliptical, labyrinth or zig-zag-shapes, Abegglen (0046) this inherently teaches that the protrusion has local minima (locally reduced height) towards the edges of the protrusions and local maxima (flat middle plateau) on its surface and as shown in FIG.2 of Abegglen (when resting on a fully straight reference surface), the locally reduced height is smaller than the spacing between the flange6 and the fully straight reference plane measured along the central axis 1).
Regarding claim 58, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 54, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at least 0.1 mm or at least 0.2 mm or at least 0.8 mm (the height Hr of each of the ridges 28.i is approximately 0.2 mm, Preferably the height Hr is less than 0.3 mm, Kamerbeek (0067, FIG. 3b) and the height Hr of each of the ridges 28.i is less than the thickness (height) H- the flange-like rim 20, Kamerbeek (0065, FIG. 3b), which gives the spacing between the outwardly extending flange 20 and a fully reference surface to be between 0.2 mm to 0.6 mm).
Regarding claim 59, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 54, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at most 3 mm or at most 2 mm or at most 1.2 mm (the spacing between the outwardly extending flange 20 and a fully reference surface is between 0.2 mm to 0.6 mm, Kamerbeek (0065, 0067, FIG. 3b)).
Regarding claim 60, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 54, wherein the sealing member (28.i, Kamerbeek (0044)) is integral with the outwardly extending flange (the sealing ridges 28.i, arranged on the flange 20, are integral with the cup 12, Kamerbeek (0044)) and comprises at least one projection projecting from the outwardly extending flange (the sealing ridges 28.i are concentric circumferential ridges projecting from the surface of the outwardly extending flange 20, Kamerbeek (0044, FIG. 3A)), said at least one projection comprising a projection top, and wherein the at least one projection is configured such that its projection top exerts a radial force on the free contact end of the annular element when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6 (by compression of a top edge 36 of the ridges towards a base 38 of the ridges 28.1), a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, Kamerbeek (0045, 0064)).
Regarding claim 61, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 60, wherein the sealing member comprises a further projection projecting from the outwardly extending flange and a plateau between said two projections, wherein the distance between the two projections is such that the free contact end of the annular element is squeezed between converging surfaces of the two projections when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (particular ridge 28.1 and neighboring ridge 28.2 of the ridges 28.i face the leading edge 30 of the enclosing member 6 enclosing the leading edge 30 between the space of the ridges abutting annular element to sealingly engage the enclosing member 6 with the sealing ridges 28 I, Kamerbeek (0060, FIG. 3b)). 
Regarding claim 62, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 61, wherein a first one of the two projections projects further from a base portion of the outwardly extending flange, to which base portion the cover is attached, than a second one of the two projections (the sealing ridge 28.2 is further from the sealing ridge 28.1, Kamerbeek (FIG. 3b), such that the free contact end of the annular element first contacts the first one of the two projections and subsequently contacts the second one of the two projections when the capsule is positioned in the enclosing member and as the enclosing member is closed by means of the closing member (the leading edge 30 of th annular element of the enclosing member 6 contacts the first sealing ridge projection 28.1 and the second sealing ridge projection 28.2 as the enclosing member 6 abuts the sealing ridge of the flange, (FIG. 3b)). 
Regarding claim 63, Kamerbeek in view of Abegglen in further view of Talon and Villain teaches system according to claim 61, wherein the first one of the two projections is an inner one of the two projections (the first sealing ridge projection 28.1 is the inner projection of second sealing ridge projection 28.2, (FIG. 3b)) and wherein the first circumferential surface portion is radially outside of the second circumferential surface portion (the circumferential surface defined by ridge 28.1 is outside of the circumferential surface defined by ridge 28.2, (FIG. 3b)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761